Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

Claim 1,
“a housing defining an enclosed volume, wherein the enclosed volume is at least partially filled with a fluid;
a transducer holder positioned in the fluid in the enclosed volume of the housing, wherein the transducer holder is movable among a plurality of positions;
a first ultrasound transducer positioned on the transducer holder, wherein the first ultrasound transducer emits a first ultrasound wave in a first frequency range;
a second ultrasound transducer positioned on the transducer holder, wherein the second ultrasound transducer emits a second ultrasound wave in a second frequency range,
wherein the first and second frequency ranges are distinct,
wherein the transducer holder moves such that one of the first or second ultrasound transducers is in position of the plurality of positions and an orientation to emit one of the first or second ultrasound waves, respectively, for forming an image of a body part of a patient;
wherein the transducer holder moves such that another one of the first or second ultrasound transducers in in position of the plurality of positions and the orientation to transmit another one of the first or second ultrasound waves, respectively to treat the body part of the patient”

Claim 9,
“providing a housing with an acoustically-transparent window on a surface of the housing, wherein the housing is at least partially filled with a fluid;
providing a first ultrasound transducer and a second ultrasound transducer in the fluid in the housing, wherein the first ultrasound transducer emits a first ultrasound wave in a first frequency range, the second ultrasound transducer emits a second ultrasound wave in a second frequency range, and the first and second frequency ranges are distinct;
positioning a patient on the housing with a body part positioned over the acoustically- transparent window;
emitting the first ultrasound wave from the first ultrasound transducer at a position and an orientation to image the body part of the patient,
emitting the second ultrasound wave from the second ultrasound transducer at the same position and the same orientation to treat the body part of the patient; 
and
emitting the first ultrasound wave from the first ultrasound transducer to re-image the body part of the patient”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793